DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to Applicant’s response filed on 11/28/2022 to a restriction requirement. In response to a restriction requirement, Applicant’s election withdraws claims 34 and 36-38 from consideration. Claims 27-33 and 35 are pending and examined.

Election/Restrictions
Applicant’s election of Species III (Figure 4) in the reply filed on November 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
Figures 1-7 are objected to under 35 CFR 1.83 because the numeral(s) associated with the boxes (or circles) is/are not indicative as to what said symbol(s) represents. Applicant is required to label, in words, the function of said boxes (or circles), such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element 100 is combustor, therefore it is suggested that applicant labels boxes (circles) 100 – combustor --. It is clarified that the functional word labeling should be added in addition to the numeral, i.e., NOT replacing it.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

In Figure 4, dilute hydrocarbon 171 is injected, via line 172, into compressed CO2 stream 165a. This CO2 stream is at an elevated pressure, due to being compressed by compressors 140 and 160. The figure does not provide any details (fluid injection means, such as a pump) on how the dilute hydrocarbon is able to be injected into a much higher pressure stream of fluid. The same applies to oxidant supply 60, which is also injected into compressed CO2 stream 165a.
Note: the above drawing objection may also apply to other figures of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 29: “wherein the hydrocarbons in the dilute hydrocarbon stream are catalytically oxidized”
Claim 33: “wherein the hydrocarbons in the dilute hydrocarbon stream are oxidized within the recuperator heat exchanger”
Claim 35: “wherein the dilute hydrocarbon stream is combined with the compressed stream comprising CO2 in the recuperator heat exchanger”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 27-29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, respectively, of prior U.S. Patent No. 11,359,541 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 8 of U.S. Patent No. 11,359,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/832,247) claims are broader in at least one aspect and do not recite additional features claimed in the patent (11,359,541) claims.
For claim 30:
Claim 30 recites all the limitations of claim 4 of U.S. Patent No. 11,359,541 B2, except for:
“the exhaust stream from the combustor is expanded in a turbine to produce power and form a turbine exhaust stream;
the turbine exhaust stream is cooled in the recuperator heat exchanger;
the turbine exhaust stream exiting the recuperator heat exchanger is purified to remove at least water from the working fluid;
at least a portion of the working fluid is compressed in a compressor;
at least a portion of the compressed working fluid is passed back through the recuperator heat exchanger such that the compressed working fluid is heated with heat withdrawn from the turbine exhaust stream; and
the heated, compressed working fluid is recirculated to the combustor.”
For claim 31:
Claim 31 recites all the limitations of claim 4 of U.S. Patent No. 11,359,541 B2, except for:
“the turbine exhaust stream exiting the recuperator heat exchanger is purified to remove at least water from the working fluid;
at least a portion of the working fluid is compressed in a compressor;
at least a portion of the compressed working fluid is passed back through the recuperator heat exchanger such that the compressed working fluid is heated with heat withdrawn from the turbine exhaust stream; and
the heated, compressed working fluid is recirculated to the combustor.”
For claim 32:
Claim 32 recites all the limitations of claim 5 of U.S. Patent No. 11,359,541 B2, except for the limitations of claim 4 of the patent (claim 5 depends on claim 4).
For claim 33:
Claim 33 recites all the limitations of claim 6 of U.S. Patent No. 11,359,541 B2, except for the limitations of claim 4 of the patent (claim 6 depends on claim 5, which depends on claim 4).
For claim 35:
Claim 35 recites all the limitations of claim 8 of U.S. Patent No. 11,359,541 B2, except for the limitations of claim 4 of the patent (claim 8 depends on claim 4).

Thus, it is apparent, for the broadening aspect, that the patent claims 4-6 and 8 include features that are not in present application claims 30-33 and 35, respectively. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since the present application claims 30-33 and 35 are anticipated by the patent claims 4-6 and 8, with respect to the broadening aspect, then present application claims 30-33 and 35 are obvious over patent claims 4-6 and 8 with respect to the broadening aspect.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, the limitation “heat obtained by oxidizing, without substantial combustion, a second fuel source” is not adequately described in the specification. Page 14, lines 14-15 merely state “The thermal oxidation takes place without substantial combustion in that the conditions do not allow for formation of a sustained flame”. However, there is no disclosure of the steps applied to achieve thermal oxidation without formation of a sustained flame. Therefore, the specification does not provide enough detail to conclude that the invention had possession of the claimed invention. It is also not clear that applicants possessed the invention of oxidizing a hydrocarbon without substantial combustion, because once the reaction is started – it will proceed to completion in presence of a sufficient amount of oxygen. 
Claims 28-33 and 35 are also rejected because they depend on claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the limitation “heat obtained by oxidizing, without substantial combustion, a second fuel source” is indefinite because it is not understood to what degree “without substantial combustion” involves. In addition, the specification does not provide a clear definition for “substantial” (pg. 14, 2nd para. of the specification discusses “the absence of substantial combustion” and provides percentages of hydrocarbon compounds that may combust, but this is not a definition of “substantial”).
Claims 28-33 and 35 are also rejected because they depend on claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allam (US 2013/0205746 A1).
Regarding claim 27, Allam teaches (Figure 1) a method for heating a stream, the method comprising:
compressing (via compressor 19) a stream comprising CO2 (42) to form a compressed stream comprising CO2 (35 and 28);
firstly, heating the compressed stream comprising CO2 (35 and 28 – see annotated Figure 1 below for flowpath of CO2 stream) in a recuperator heat exchanger (12) with heat withdrawn from a stream of combustion products (49) arising from combustion of a first fuel source (64); and
secondly, heating the compressed stream comprising CO2 with heat (via heat exchanger 7) obtained by oxidizing (via partial oxidation reactor 4), without substantial combustion, a second fuel source (26) that is a dilute hydrocarbon stream (¶ [0088]: the description of Fig. 1 indicates that the fuel gas may be derived from liquid or solid hydrocarbon. This hydrocarbon is “diluted” by CO2 via line 29 in mixer 3), said oxidizing being carried out separate from the combustion of the first fuel source (partial oxidation reactor 4 is separate from combustor 14).

    PNG
    media_image1.png
    665
    914
    media_image1.png
    Greyscale



Regarding claim 30, Allam teaches the invention as claimed and as discussed above for claim 27, and Allam further teaches (Figure 1) the compressed stream comprising CO2 (52), after being firstly and secondly heated (via heat exchangers 7 and 12), is passed through a combustor (14) wherein the first fuel (64) is combusted with oxygen (51) to form the stream of combustion products (50).
Regarding claim 31, Allam teaches the invention as claimed and as discussed above for claim 30, and Allam further teaches (Figure 1) the stream of combustion products (50) is expanded in a turbine (13) to produce power before being passed to the recuperator heat exchanger (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Allam (US 2013/0205746 A1), in view of White (US 7,640,739 B2).
Regarding claim 28, Allam teaches the invention as claimed and as discussed above for claim 27, except for the concentration of hydrocarbons in the dilute hydrocarbon stream being below the lower explosive limit (LEL) of the hydrocarbons.
White teaches the concentration of hydrocarbons in the dilute hydrocarbon stream being below the lower explosive limit (LEL) of the hydrocarbons (Col. 6, ll. 4-5, “At this concentration, the dilute VOC gas stream is below the Lower Explosion Limit of VOC in air”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam by having the concentration of hydrocarbons in the dilute hydrocarbon stream be below the lower explosive limit (LEL) of the hydrocarbons, because it was known that dilute hydrocarbon gas has a concentration between 10 and 1000 ppm, which is much less than the LEL of about 1.5% hydrocarbon by volume, as taught by White (Col. 3, ll. 16-18 and Col. 6, ll. 1-3).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Allam (US 2013/0205746 A1), in view of Maslov (US 2013/0236371 A1).
Regarding claim 29, Allam teaches the invention as claimed and as discussed above for claim 27, except for the hydrocarbons in the dilute hydrocarbon stream being catalytically oxidized.
Maslov teaches (Fig. 1-1B) using a catalytic oxidizer (8) to catalytically oxidize a waste stream (7) containing volatile organic compounds (VOCs), which are hydrocarbons (¶ [0212] lists several examples, such as ethanol and methane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam by using a catalytic oxidizer to catalytically oxidize the hydrocarbons in the dilute hydrocarbon stream, in order to avoid the creation of thermal NOx by keeping the oxidation reaction temperature low, as taught by Maslov (¶ [0004], ll. 1-3).
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Allam (US 2013/0205746 A1), in view of Kesseli (US 6,895,760 B2).
Regarding claim 32, Allam teaches the invention as claimed and as discussed above for claim 27, except for the dilute hydrocarbon stream being added to the compressed stream comprising CO2 before the compressed stream comprising CO2 is input to the recuperator heat exchanger.
It is noted that Allam teaches that the dilute hydrocarbon stream (64 – see annotated Figure 1 below) is added to the compressed stream comprising CO2 (52) after (in combustor 14) the compressed stream comprising CO2 (67) is input to the recuperator heat exchanger (12).

    PNG
    media_image2.png
    618
    909
    media_image2.png
    Greyscale

Kesseli teaches (Figure 1) a dilute hydrocarbon stream (from VOC-producing system 50. Note that VOCs are hydrocarbons as discussed in the rejection of claim 29) is added to a working fluid of air (upstream of compressor 15) before a compressed stream of air is input to a recuperator heat exchanger (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam by adding another dilute hydrocarbon stream (in this case, VOCs) to the compressed stream comprising CO2 before the compressed stream comprising CO2 is input to the recuperator heat exchanger, in order to utilize VOCs as additional fuel rather than have the heat generated by disposing (via combustion) them to waste, as taught by Kesseli (col. 1, ll. 24-27 and 33-36).
Regarding claim 35, Allam teaches the invention as claimed and as discussed above for claim 27, except for the dilute hydrocarbon stream is combined with the compressed stream comprising CO2 in the recuperator heat exchanger.
It is noted that Allam teaches that the dilute hydrocarbon stream (64 – see annotated Figure 1 on previous page) is combined with the compressed stream comprising CO2 (52) in the combustor (14), rather than the recuperator heat exchanger (12).
Kesseli teaches (Figure 1) a dilute hydrocarbon stream (from VOC-producing system 50. Note that VOCs are hydrocarbons as discussed in the rejection of claim 29) is added to a working fluid of air (upstream of compressor 15) before a compressed stream of air is input to a recuperator heat exchanger (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam by adding another dilute hydrocarbon stream (in this case, VOCs) to the compressed stream comprising CO2 before the compressed stream comprising CO2 is input to the recuperator heat exchanger, in order to utilize VOCs as additional fuel rather than have the heat generated by disposing (via combustion) them go to waste, as taught by Kesseli (col. 1, ll. 24-27 and 33-36).
However, Allam, in view of Kesseli, does not teach adding the dilute hydrocarbon stream in the recuperator heat exchanger, where it is also combined with the compressed stream comprising CO2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam, in view of Kesseli, by relocating the combination point of the dilute hydrocarbon stream and the compressed stream comprising CO2 from a location upstream of the recuperator heat exchanger to a location in the recuperator heat exchanger, since it has been held that mere relocation of an element would not have modified the operation of the device (since the combined two streams is fed into the recuperator heat exchanger anyway, having each stream enter the recuperator heat exchanger separately and then combined inside the recuperator heat exchanger does not yield a different result). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (VI-C).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Allam (US 2013/0205746 A1), in view of Kesseli (US 6,895,760 B2), and in further view of Maslov (US 2013/0236371 A1).
Regarding claim 33, Allam, in view of Kesseli, teaches the invention as claimed and as discussed above for claim 32, except for the hydrocarbons in the dilute hydrocarbon stream being oxidized within the recuperator heat exchanger.
Maslov teaches “an oxidant, a diluent, and LEC and HEC fuels are mixed and then heated to an autoignition temperature, thereby initiating a gradual oxidation of the fuels” (¶ [0239]).
Therefore, the dilute hydrocarbon stream that is added to the compressed stream comprising CO2 in Allam, in view of Kesseli, would heat up once it enters the recuperator heat exchanger, at which point, initiating a gradual oxidation of the dilute hydrocarbon stream.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allam, in view of Kesseli, by having the hydrocarbons in the dilute hydrocarbon stream be oxidized within the recuperator heat exchanger, because it was known in the art that heating a mixture of oxidant and fuel to an autoignition temperature causes a gradual oxidation of the fuel, as taught by Maslov (¶ [0239], ll. 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/              Supervisory Patent Examiner, Art Unit 3741